DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment, filed 3/16/2022, with respect to the objection of Claim 8 have been fully considered and is sufficient to overcome the rejection.  The objection of claim 8 is hereby withdrawn. Applicant’s arguments with respect to claim(s) 1-20, 22, 24 and 25 have been considered but are moot because the new ground of rejection is being made in view of Castillo (9,745,218) which teaches that a dental restoration can be pressed from a block of glass ceramic material containing lithium silicate (SEE column 7, lines 63 – column 8, lines 31).  Since this reference was not previously applied, the current office action will be a non-final.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor for detecting thermal expansion of the ram (claim 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jussel et al (8,465,681) in view of Volkl et al (10,485,640) and further in view of Castillo (9,745,218).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Jussel et al discloses an arrangement of a furnace (10) and of a ceramic material (28) and includes a furnace (10) having a pressing punch (26), a pressure, distance and/or speed sensor (SEE column 3, lines 58-62) and a process control device (SEE column 3, lines 58-62) which is capable of controlling a pressing process based on an output signal of the sensor wherein the sensor detects at least a pressure, position and/or motion parameter of the pressing punch such that the pressing punch (26) acts on the material and further discloses a trigger criterion for the process control device which is a change of at least a motion parameter of the pressing punch upon softening of the material which change is detected by the sensor (SEE column 3, lines 45-52). Jussel et al does not particularly disclose that the ceramic material being affected by the pressing punch is a bulk material of glass particles. Volkl et al teaches a method for producing a dental restoration in which a pourable granulate in the form of ceramic material is filled into the die of a pressing tool (SEE column 5, lines 48-51) to be acted upon by the pressing tool and thus such a technology was already known in the art before the effective filing date of the applicants invention. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have substituted the ceramic material (28) of Jussel et al with a bulk material of pourable granulate particles as was commonly known in the art and taught by Volkl et al and arrived at the applicants claimed invention for the purpose of improving the pressing operation since the pressing of the granulate material would cause less wear on the plunger than pressing the solid block of ceramic material disclosed by Jussel et al (SEE column 4, line 59 — column 5, line 21). Jussel et al as modified by Volkl et al does not specifically account for the glass particles having lithium silicate, however it was commonly known in the art and taught by Castillo, for a dental restoration to be made by pressing a bulk material (of glass) which contains lithium silicate (SEE column 7, lines 63 – column 8, lines 31) which is known to be easily millable and have a high strength value and thus it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have chosen glass particles having lithium silicate to be pressed in the formation of dental restoration and arrived at the applicants claimed invention for the purpose of creating a high strength dental restoration.  In re claims 2 and 24, the limitation of the process control device controlling the start of the pressing process, in which start the furnace temperature, the pressure in a firing chamber of the furnace and a press force of the pressing punch are controlled by the process control device and wherein the process control device controls the end of the pressing process, in which end the press force of the pressing punch is reduced by the process control device and the furnace temperature is reduced by the process control device is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In re claims 3 and 25, Jussel et al as modified by Volkl et al and Castillo, would meet the applicants claimed invention since the bulk material of glass particles (granular ceramic) provided by the teaching of Volkl et al would form gradients in the press channel (SEE column 2, lines 42-52; column 7, lines 9-18, 35-44 and Figures 1b, 1c and 2). In reclaim 4, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since the gradients would correspond to a continuous change of a physical property of the bulk material of glass particles (SEE column 2, lines 42-65). In re claim 5, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Volkl et al teaches the different properties of the glass ceramic materials in column 4, lines 27-62). In re claim 6, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al, discloses a motion parameter designated by a penetration speed which amounts to micro pulses (SEE column 3, lines 33-38 and Figure 2) and wherein the start of the pressing process is the termination of micro impulses of the motion parameter and/or the number thereof and/or the temporal distance thereof (SEE column 3, lines 39-44). In re claim 7, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed limitation since Jussel discloses that the micro pulses reflect a short term and small motion between the granular material of Volkl et al and the muffle (12) when applying pressure to the granular material (SEE column 3, lines 5- column 4, line 5). In re claim 8, Jussel et al as modified by Volkl et al and Castillo would meet the limitations of the applicants claimed invention since Jussel et al implicitly discloses that the process control device (column 3, lines 58- 62) is capable of detecting a number of micro pulses of the motion parameter and/or a distance between the micro pulses and/or a change in distance between the micro pulses and/or a size of the micro pulses and uses one or more detected criterion for the process control device. In re claim 9, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al discloses that the trigger criterion for an end of the pressing process is a decrease of pressing speed to a value ranging from 0-5% of the maximum pressing speed of the pressing punch (SEE column 8, lines 8-21). Alternatively, the dependent claim language represents function language wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In re claim 10, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al implicitly discloses that the control device is capable of detecting backward motion of the pressing punch (the control device monitors when the movement of the press ram is interrupted or the speed deviates from consistency) in correspondence with the thermal expansion of the bulk material (SEE column 3, lines 13-48) and wherein the trigger criterion for the process control device to start the pressing process is an end of the backward motion and/or the beginning of a forward motion and/or a defined point in time after a change of motion parameters of the pressing punch (SEE column 3, lines 34-48). Alternatively, the dependent claim language represents function language wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In re claim 11, Jussel et al as modified by Volkl et al and Castillo meets the limitation of the applicants claimed invention since Jussel et al discloses that the furnace includes a muffle (12) and the distance and/or speed sensor (SEE column 3, lines 58-62) is capable of detecting what amounts to the thermal expansion of the muffle and the bulk material wherein the thermal expansion is counteracting the press force (SEE column 5, lines 49-59). In re claim 12, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al implicitly discloses the teaching of a sensor supplying the decreasing counterforce which corresponds to the softening of the bulk material of glass particles due to thermal expansion coefficients or due to differences between thermal expansion coefficients to the process control device wherein the process control device sets a further process sequence to a point in time after detection of the softening of the bulk material of glass particles (SEE column 3, lines 13-48). Alternatively, the dependent claim language represents function language wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In re claim 13, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al implicitly discloses the process control device bringing the pressing punch (26) into contact with the bulk material of glass particles before the actual pressing process and detecting the
thermal expansion of the bulk material of glass particles corresponding to a motion of the pressing punch against the direction of pressing, and uses the decreasing counterforce if no further thermal expansion takes place or upon softening (SEE Claim 1 of Jussel et al). Alternatively, the dependent claim language represents function language wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In re claim 14, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al implicitly discloses that the process control device causes the pressing punch to exert a press force or a press power onto the bulk material before the bulk material has softened (SEE column 4, lines 24-41). Alternatively, the dependent claim language represents function language wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In re claim 15, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al discloses that based on the motion parameter detected by the sensor, the press power exerted by the pressing punch, the process control device identifies the type and the material of the bulk material based on predefined signatures and controls the pressing process (SEE column 2, lines 7-62). Alternatively, the dependent claim language represents function language wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In re claim 16, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al implicitly discloses that during the detection of the motion parameter, the pressing punch exerts a constant force onto the bulk material and the motion parameter is detected after the pressing punch has been brought into contact with the bulk material (in this case, of Volkl et al) (SEE column 3, lines 25-38). Alternatively, the dependent claim language represents function language wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In re claim 17, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since the limitation of the pressing punch being moved to a predefined extent during the heating of the bulk material of glass particles, is being regarded as a statement of intended use, wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re claim 18, Jussel et al discloses an arrangement of operating a furnace (10) based on a process control device (SEE column 3, lines 58-62), wherein detecting a pressure, distance and/or speed sensor (SEE column 3, lines 58-62) and controlling a pressing process based on an output signal of the sensor wherein the sensor detects at least a pressure, position and/or motion parameter of the pressing punch such that the pressing punch (26) acts on the material and further discloses a trigger criterion for the process control device which is a change of at least a motion parameter of the pressing punch upon softening of the material which change is detected by the sensor (SEE column 3, lines 45-52). Jussel et al does not particularly disclose that the ceramic material being affected by the pressing punch is a bulk material of glass particles. Volkl et al teaches a method for producing a dental restoration in which a pourable granulate in the form of ceramic material is filled into the die of a pressing tool (SEE column 5, lines 48-51) to be acted upon by the pressing tool and thus such a technology was already known in the art before the effective filing date of the applicants invention. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have substituted the ceramic material (28) of Jussel et al with a bulk material of glass particles as was commonly known in the art and taught by Volkl et al and arrived at the applicants claimed invention for the purpose of improving the pressing operation since the pressing of the granular/bulk material would cause less wear on the plunger than pressing the solid block of ceramic material disclosed by Jussel et al (SEE column 4, line 59 — column 5, line 21). Jussel et al as modified by Volkl et al does not specifically result in a block made of lithium metasilicate and/or lithium silicate with nucleating agents, since neither reference specifically provided the teaching of lithium silicate as part of the glass particles being used.  Castillo teaches that in the formation of a dental restoration, it was already commonly known in the art to press a bulk material (of glass) which contains lithium silicate (SEE column 7, lines 63 – column 8, lines 31) which is known to be easily millable and have a high strength value and thus it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have chosen glass particles having lithium silicate to be pressed in the formation of dental restoration and arrived at the applicants claimed invention for the purpose of creating a high strength dental restoration.  In re claim 19, Jussel et al as modified by Volkl et al and Castillo would meet the applicants claimed invention since Jussel et al, discloses a motion parameter designated by a penetration speed which amounts to micro pulses (SEE column 3, lines 33-38 and Figure 2) and wherein the start of the pressing process is the termination of pulses of the motion parameter such that the granular material (provided by the teaching of Volkl et al) would be heated to a predetermined temperature which would correspond to at least the dilatometric softening of the bulk material (SEE column 4, lines 57-62). In re claims 20, Jussel et al as modified by Volkl et al meets the limitation of the applicants claimed invention since Jussel et al discloses a step in which the pressing punch exerts no pressure anymore and thus meets the limitation of being a crystallization program (SEE column 2, lines 47- 62) wherein afterward (in re claim 22), a further program, such as a cooling and/or a demolding process would be started (SEE column 5, lines 41-45).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Allowable Subject Matter
Claims 21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leeson et al (11,045,291) and Mayr et al (2017/0128174) disclose the use of glass ceramic containing lithium silicate for the production of dental restoration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             May 24, 2022